Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-15-00313-CR

                                     The STATE of Texas,
                                          Appellant

                                               v.

                                   James Burke JARREAU,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5552
                       Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, appellant State of Texas’s motion to
dismiss appellee James Burke Jarreau’s cross appeal is DENIED AS MOOT and the trial court’s
order granting the motion to quash is AFFIRMED.

       SIGNED June 22, 2016.


                                                _____________________________
                                                Marialyn Barnard, Justice